Citation Nr: 1711698	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  16-13 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to a rating in excess of 10 percent for tinea versicolor of the trunk and upper extremities.

3.  Entitlement to a rating in excess of 10 percent for mild sensory peripheral neuropathy of the right upper extremity.

4.  Entitlement to a rating in excess of 10 percent for mild sensory peripheral neuropathy of the left upper extremity.

5.  Entitlement to a rating in excess of 10 percent for mild sensory peripheral neuropathy of the left lower extremity.

6.  Entitlement to a rating in excess of 10 percent for mild sensory peripheral neuropathy of the right lower extremity.

7.  Entitlement to an initial compensable rating for erectile dysfunction.

8.  Entitlement to service connection for a psychiatric disorder, to include PTSD with insomnia, a mood disorder, cyclothymic disorder, depressive disorder, and anxiety.  


REPRESENTATION

The Veteran represented by:  Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1968 to September 1969, including service in the Republic of Vietnam during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the May 2013 rating decision, in pertinent part, the RO granted service connection for erectile dysfunction with a noncompensable rating, effective May 6, 2011, denied ratings in excess of 20 percent for diabetes mellitus, type II, 10 percent for mild sensory peripheral neuropathy of the right upper extremity, 10 percent for mild sensory peripheral neuropathy of the left upper extremity, 10 percent for mild sensory peripheral neuropathy of the right lower extremity, 10 percent for mild sensory peripheral neuropathy of the left lower extremity, and 10 percent for tinea versicolor of the trunk and upper extremities, and denied the Veteran's request to reopen his claim of entitlement to service connection for PTSD with insomnia.

The Veteran's claim of service connection for PTSD with insomnia has been re-characterized as a psychiatric disorder to include PTSD with insomnia, a mood disorder, cyclothymic disorder, depressive disorder, and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).  


FINDINGS OF FACT

1.  On February 15, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested as to the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

2.  On February 15, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested as to the issue of entitlement to a rating in excess of 10 percent for tinea versicolor of the trunk and upper extremities.

3.  On February 15, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested as to the issue of entitlement to a rating in excess of 10 percent for mild sensory peripheral neuropathy of the right upper extremity.

4.  On February 15, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested as to the issue of entitlement to a rating in excess of 10 percent for mild sensory peripheral neuropathy of the left upper extremity.

5.  On February 15, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested as to the issue of entitlement to a rating in excess of 10 percent for mild sensory peripheral neuropathy of the left lower extremity.

6.  On February 15, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested as to the issue of entitlement to a rating in excess of 10 percent for mild sensory peripheral neuropathy of the right lower extremity.

7.  On February 15, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested as to the issue of entitlement to an initial compensable rating for erectile dysfunction.

8.  The Veteran's account of in-service stressors is credible and consistent with the evidence of record.

9.  The probative medical evidence of record demonstrates that the Veteran has a current diagnosis of PTSD, which as likely as not had its onset during or is otherwise related to stressors in the Veteran's active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to a rating in excess of 10 percent for tinea versicolor of the trunk and upper extremities.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to a rating in excess of 10 percent for mild sensory peripheral neuropathy of the right upper extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to a rating in excess of 10 percent for mild sensory peripheral neuropathy of the left upper extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to a rating in excess of 10 percent for mild sensory peripheral neuropathy of the left lower extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

6.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to a rating in excess of 10 percent for mild sensory peripheral neuropathy of the right lower extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

7.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to an initial compensable rating for erectile dysfunction.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

8. With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the nature of the determinations on these issues, including a fully favorable determination on the sole issue decided herein that was not withdrawn by the Veteran, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  Withdrawal is only effective if it is explicit, unambiguous, and done with the Veteran's full understanding of the consequences.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

On February 15, 2017, VA received a letter from the Veteran stating that he wished to withdraw this appeal for the issues of entitlement to ratings in excess of 20 percent for diabetes mellitus, type II, 10 percent for tinea versicolor of the trunk and upper extremities, 10 percent for mild sensory peripheral neuropathy of the right upper extremity, 10 percent for mild sensory peripheral neuropathy of the left upper extremity, 10 percent for mild sensory peripheral neuropathy of the left lower extremity, 10 percent for mild sensory peripheral neuropathy of the right lower extremity, and an initial compensable rating for erectile dysfunction.  The Veteran's representative included a letter stating that the only claim remaining before the Board was entitlement to service connection for PTSD.  
 
The Veteran and his representative have clearly expressed unambiguous intent to withdraw the appeal for these issues.  The Board therefore finds that the Veteran's statement meets the criteria for withdrawal of the appeal for these issues.  

Because the Veteran has withdrawn this appeal for these issues, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review these issues, and the claims are dismissed.

Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder, specifically PTSD, as a result of his active duty service in Vietnam.  

As a preliminary matter, the Board notes that there are multiple final decisions of record addressing the Veteran's psychiatric disorders.  

First, the San Juan RO denied the Veteran service connection for an anxiety neurosis in a November 1979 rating decision.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Therefore, the November 1979 rating decision is final.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 3.104, 20.302 (2016).  

Second, the San Juan RO denied the Veteran service connection for cyclothymic disorder and anxiety disorder, also claimed as a mental condition, in a January 2008 rating decision.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie, 24 Vet. App. at 251-52; see also Bond, 659 F.3d at 1367-68.  Therefore, the January 2008 rating decision is final.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 3.104, 20.302.  

Last, the San Juan RO denied the Veteran service connection for PTSD in a May 2009 rating decision.  Although the stated basis for the denial was that the Veteran had not submitted evidence of a stressor, the Board notes that the Veteran also had not been diagnosed with PTSD at that time.  The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie, 24 Vet. App. at 251-52; see also Bond, 659 F.3d at 1367-68.  Therefore, the May 2009 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 3.104, 20.302.  

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103, 20.1105 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  

However, the Veteran's representative submitted additional service records from the base at which the Veteran was stationed in Vietnam.  At any time after VA issues a decision on a claim, if relevant official service department records are obtained that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring the submission of new and material evidence.  Service records related to a claimed in-service event, injury, or disease are relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  These records note that the Army Depot in Qui Nhon, at which the Veteran was stationed in Vietnam, came under attack on multiple occasions during the Veteran's time there, including "heavy automatic weapons fire" and the destruction of an ammunition supply point in the depot defense sector.  Because these records establish that the base at which the Veteran was stationed in Vietnam came under attack while he was stationed there, they are related to in-service stressors.  Therefore, the Board finds that the provisions of 38 C.F.R. § 3.156(c)(1)(i) apply to the facts of this case and new and material evidence is unnecessary.  The Board will therefore proceed to the merits of the Veteran's service connection claim.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The evidentiary burden of establishing a stressor is reduced when it is related to a fear of hostile military or terrorist activity.  In this situation, if a stressor is related to the Veteran's fear of history military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the stressor, in the absence of clear and convincing evidence to the contrary, and provided that the stressor is consistent with the places, types, and circumstances of his service, his lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2016).  If these requirements are satisfied, service connection for PTSD may be granted.  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

In this case, the Veteran has never explicitly discussed his claimed stressors to VA adjudicators but has discussed them with VA treatment providers and a private examiner.  In an August 2007 VA treatment appointment, the Veteran spoke of painful incidents during the Vietnam War that, to the provider, still seemed to have an impact upon the Veteran's current life.  In a March 2011 VA treatment appointment, the Veteran reported disturbing recollections of his service in Vietnam and, partially based on those recollections, the treatment provider diagnosed him with PTSD.  In a June 2011 VA treatment appointment, the Veteran reported exposure to traumatic combat events in Vietnam.  

The Veteran has submitted a psychiatric examination by a private examiner, the report of which is dated February 2017.  The examiner noted that the Veteran "went on to describe the multiple traumas indicated in the medical record, and reiterated his virtual immediate development of profound anxiety, fear, horror, and intense distress while on active duty service in Vietnam."  The examiner described the Veteran's account of being "exposed to actual or threatened death and serious injury on any number of occasions," including "small arms fire, heavy arms fire, mortar attacks, ambushes, incursion of the enemy into his area of operations, and innumerable events" that could have resulted in death or injury.  In the examiner's opinion, there is "no question that [the Veteran] experienced a plethora of traumatic events while serving active-duty in Vietnam."  The examiner reviewed the base records referenced above and found them to constitute clear evidence of repetitive trauma that was more than sufficient to support a diagnosis of PTSD. The examiner went on, based on this and other diagnostic criteria, to diagnose the Veteran with PTSD.  

As stated above, the Veteran has never explicitly described his claimed stressors to VA adjudicators.  However, from the descriptions related by treatment providers and especially by the private examiner, the Board can infer that the claimed stressors relate to fear of hostile military or terrorist activity.  The private examiner is not a VA psychiatrist or psychologist or one with whom VA has contracted, but the Veteran's VA treatment providers, by diagnosing the Veteran with PTSD based in part on his descriptions of events in Vietnam, implicitly found that the Veteran's claimed stressors were adequate to support a PTSD diagnosis and that the Veteran's symptoms were related to the stressor.  The Board finds that, given the base records submitted by the Veteran's representative and the private examiner's description of the Veteran's claimed stressors, the Veteran's claimed stressors are consistent with the places, types, and circumstances of his service.  Absent clear and convincing evidence to the contrary, and in order to give the Veteran the benefit of the doubt, the Board finds that the Veteran's lay statements as relayed by VA treatment providers and the private examiner, along with the base records, are sufficient to establish the occurrence of the claimed stressors.  

Medical evidence from both VA treatment providers and the private examiner establishes a diagnosis of PTSD and a link between current symptomatology and the claimed in-service stressors.  The private examiner was particularly thorough in his discussion of the Veteran's symptoms, their correspondence to the diagnostic criteria for PTSD, and the links between those symptoms and the Veteran's claimed in-service stressors, which are now established.  In light of the totality of the circumstances, and giving the Veteran the full benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran has PTSD as a result of fear of hostile military or terrorist activity while stationed in Vietnam.  As the reasonable doubt created by the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD is warranted.  


ORDER

The appeal is dismissed with respect to the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

The appeal is dismissed with respect to the issue of entitlement to a rating in excess of 10 percent for tinea versicolor of the trunk and upper extremities.

The appeal is dismissed with respect to the issue of entitlement to a rating in excess of 10 percent for mild sensory peripheral neuropathy of the right upper extremity.

The appeal is dismissed with respect to the issue of entitlement to a rating in excess of 10 percent for mild sensory peripheral neuropathy of the left upper extremity.

The appeal is dismissed with respect to the issue of entitlement to a rating in excess of 10 percent for mild sensory peripheral neuropathy of the left lower extremity.

The appeal is dismissed with respect to the issue of entitlement to a rating in excess of 10 percent for mild sensory peripheral neuropathy of the right lower extremity.

The appeal is dismissed with respect to the issue of entitlement to an initial compensable rating for erectile dysfunction.

Service connection for PTSD is granted.  



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


